              EXHIBIT E




Case 16-11767-CMA   Doc 1927-5   Filed 11/16/18   Ent. 11/16/18 19:17:10   Pg. 1 of 2
                                  Northwest Territorial Mint
                                 Trustee Fees - Cap Calculation



                         *Monthly
        Month          Disbursements                            Trustee Fee Calculation
        Apr-16                 700,199 **             Min          Max         Rate              Fee
        May-16               1,600,727             $0                $5,000         25%            $1,250
        Jun-16               1,602,867             $5,001           $50,000         10%            $4,500
        Jul-16               1,255,221             $50,001       $1,000,000          5%           $47,500
        Aug-16               1,218,795             $1,000,001                        3%          $853,060
        Sep-16               1,296,041            Trustee Fee Cap                                $906,310
        Oct-16               1,249,893
        Nov-16               1,277,215
        Dec-16               1,464,056
        Jan-17               1,100,053
        Feb-17               1,061,663
        Mar-17               1,350,863
        Apr-17               1,105,183
        May-17               1,290,936
        Jun-17               1,185,032
        Jul-17               1,175,870
        Aug-17               1,332,797
        Sep-17               1,237,258
        Oct-17               1,510,134
        Nov-17               1,336,305
        Dec-17               1,185,167
        Jan-18                 534,840
        Feb-18                 255,686
        Mar-18                 351,539
        Apr-18                 428,426
        May-18                 117,306
        Jun-18                 169,646
        Jul-18                 175,472
        Aug-18                 387,826
        Sep-18                  82,378
        Oct-18                 395,944


Total                        29,435,335

Note:
Total Cash available to Distribute 10/31/18 is $2,386,693 - @ 3% the Fee Cap would increase by $71,600 for
a total of $977,910

*Derived from disbursements records in Trustee’s Monthly Reports

**Removed Apr1-10 distribursements and intercompany transfers (included on MOR's disbursements in error)
Transfers                  891,604.82
Apr1-10                    557,655.38


Case 16-11767-CMA          Doc 1927-5        Filed 11/16/18      Ent. 11/16/18 19:17:10         Pg. 2 of 2   E-1
